Third District Court of Appeal
                               State of Florida

                          Opinion filed August 16, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-1437
                         Lower Tribunal No. 89-37297
                             ________________


                          Christopher John Cole,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

      Christopher John Cole, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before LAGOA, EMAS and SCALES, JJ.

      PER CURIAM.
      Appellant Christopher John Cole appeals from the trial court’s denial of his

motion to correct illegal sentence under Florida Rule of Criminal Procedure

3.800(a). We affirm the order insofar as it determined that Cole’s life sentences on

counts nine and ten of the information (imposed pursuant to a negotiated plea)

were not illegal. Cole was sentenced to life imprisonment for two counts of

attempted first-degree murder, during which Cole was alleged to have used a

firearm, thus reclassifying the offenses from first-degree to life felonies. See §

775.087(1)(a), Fla. Stat. (1989). Independently, and as a violent habitual felony

offender, Cole was subject to a maximum sentence of life in prison for each of

these offenses. See § 775.084(4)(b)1., Fla. Stat. (1989).

      As to Cole’s claim that the twenty-five year mandatory minimum sentences

(imposed concurrently as part of the life sentences on counts nine and ten) are

illegal, we note that Cole has completed this portion of his sentence, and is already

eligible for parole.1 See Cole v. State, 786 So. 2d 1203 (Fla. 3d DCA 2001). We

therefore dismiss this portion of the appeal as moot. See, e.g., State v. Ortiz, 79
So. 3d 177 (Fla. 3d DCA 2012); Mathews v. State, 91 So. 3d 142 (Fla. 2d DCA

2012); Maybin v. State, 884 So. 2d 1174 (Fla. 2d DCA 2004).

      Affirmed in part and dismissed in part.



1We also note that Cole was serving a concurrent twenty-five year mandatory
minimum sentence on count eleven, a sentence not challenged by Cole as illegal.

                                         2